                       Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ STATEMENT RE:
               21                    v.                             PRIVILEGE LOGS

               22      WILBUR L. ROSS, JR., et al.,                 Date:    TBD
                                                                    Time:    TBD
               23                                     Defendants.   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                           Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 2 of 8


                   1           Because Defendants have not provided a privilege log regarding their December 14

                   2   production, Plaintiffs submit the following Statement Re: Privilege Logs to respectfully propose an

                   3   additional round of briefing for privilege disputes to ensure that the Court and the parties are not

                   4   hit with the entirety of the privilege disputes on December 23, 2020.

                   5           Pursuant to the Court’s Amended Order Denying Motion for Reconsideration and

                   6   Clarifying Order to Compel (“December 13 Order”) (Dkt. 380), the parties filed a Joint Statement

                   7   Re: Privilege Log and Privilege Disputes (“Joint Statement”) (Dkt. 382). In the Joint Statement,

                   8   Defendants represented to the Court that they would provide a privilege log relating to documents

                   9   in the December 14, 2020 production. Joint Statement at 2 (“December 14, 2020: Defendants

               10      provide their first privilege log, accompanying their production of over 60,000

               11      documents”). Subsequently, the Court referenced the “December 14 privilege log” in its

               12      December 15 Procedures For In Camera Review of Documents on Privilege Logs (“Order on

               13      Privilege Procedures”) (Dkt. 383). Order on Privilege Procedures at 2. Presumably, the Court

               14      believed a privilege log had been provided (based on Defendants’ representation). Plaintiffs

               15      likewise understood the Court’s Order on Privilege Procedures to indicate that the Magistrate

               16      Judge Panel expected Defendants to produce a December 14 privilege log that would capture any

               17      documents withheld from the December 14 production of over 60,000 documents.

               18              The only privilege log provided to Plaintiffs to date, with respect to their productions in

               19      response to Plaintiffs’ November 17, 2020 Requests for Production, corresponds to Defendants’

               20      earlier, December 8, 2020 production of 516 documents. That privilege log references a total of 42

               21      withheld documents (“December 8 privilege log”), and has now been definitively resolved between

               22      the parties with Defendants producing 40 of the documents and continuing to withhold 2.1 When

               23      Plaintiffs asked Defendants whether they had produced a December 14 privilege log, Defendants

               24
                       1
               25        In accordance with the Order on Privilege Procedures, Plaintiffs provided Defendants with a list of
                       challenged entries in Defendants’ December 8 privilege log on December 16, 2020 prior to 3:00 p.m. P.M.
               26      Plaintiffs and Defendants then met and conferred on December 16, 2020 prior to 7:00 p.m. P.M., and were
                       able to come to agreement regarding the privilege disputes. As a result, Plaintiffs understand that neither
               27      Plaintiffs nor Defendants will be filing briefing requiring a decision by the Magistrate Judge Panel regarding
                       redacted or withheld documents from the December 8 privilege log.
               28
                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1        PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 3 of 8


                   1   acknowledged that they did not yet produce privilege log corresponding to the December 14

                   2   production; to date, no such privilege log has been provided.

                   3          According to the prior Declaration of Brian DiGiacomo (“DiGiacomo Declaration”) (Dkt.

                   4   376-2), of the approximately 88,765 documents ordered “to be produced to Plaintiffs by December

                   5   14, 2020,” Defendants intended to withhold approximately 25,512 documents on the basis of

                   6   privilege. DiGiacomo Declaration at 1-2. However, the December 8, 2020 privilege log contains

                   7   merely 42 redacted or withheld documents. Exhibit A. Accordingly, Plaintiffs expect to receive a

                   8   single privilege log from Defendants covering over 25,000 withheld documents—and perhaps

                   9   containing many thousands of entries—on December 21, 2020 at 7:00 p.m. PT, in addition to

               10      additional log entries corresponding to Defendants’ productions from December 14 through

               11      December 21, 2020. To comply with the Court’s Order on Privilege Procedures, Plaintiffs would

               12      then be required to review all of these privilege log entries in 20 hours, and provide a list of all

               13      challenged objections to Defendants by December 22, 2020 at 3:00 p.m. PT. More significantly, the

               14      Magistrate Judge Panel would then be presented with briefing regarding objections to a subset of

               15      potentially thousands of privilege log documents on December 23, 2020, and would have to

               16      adjudicate this massive volume of privilege disputes in one fell swoop. This is infeasible, and places

               17      an enormous burden on both the Magistrate Judge Panel.

               18             To ease the burden on the Magistrate Judge Panel and the parties, Plaintiffs respectfully

               19      propose that the Court order a modified privilege log schedule that adds the following:

               20         •   December 17, 2020 by 5:00 p.m. PT: Defendants produce a privilege log to Plaintiffs

               21             containing all documents redacted or withheld from the December 14, December 16, and

               22             December 17, 2020 productions.

               23         •   December 18, 2020 by 10:00 a.m. PT: Plaintiffs provide Defendants with a list of

               24             challenged entries.

               25         •   December 18, 2020 by 12:00 p.m. PT: Plaintiffs and Defendants meet and confer on

               26             privilege disputes.

               27         •   December 19, 2020 by 12:00 a.m. PT: Plaintiffs and Defendants filed simultaneous briefs

               28             on unresolved privilege disputes.

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2      PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 4 of 8


                   1          Plaintiffs propose that the privilege dispute process outlined in the Court’s Order on Privilege

                   2   Procedures, calling for Defendants to produce a privilege log by December 21 at 7:00 p.m. PT,

                   3   continue largely as planned. In this way, Defendants’ December 21 privilege log would contain any

                   4   documents redacted or withheld from Defendants’ December 18, December 19, December 20, and

                   5   December 21 productions, and the parties would meet and confer, and submit briefing on these

                   6   documents. Accordingly, the Magistrate Judge Panel would receive two, more manageable batches

                   7   of privilege disputes, on December 19 and December 23 respectively, and Plaintiffs would not be

                   8   required to work through tens of thousands of privilege log entries in less than two days, an

                   9   impossible task.

               10             For the aforementioned reasons, and in light of Defendants’ failure to produce a December

               11      14 privilege log thus far, Plaintiffs respectfully seek an order from the Court modifying the

               12      privilege log dispute process as outlined above. Plaintiffs raised this issue with Defendants

               13      yesterday during a meet and confer, and presented this proposal to Defendants this morning.

               14      Plaintiffs shared a draft of this filing and sought to have a joint filing between the parties.

               15      Defendants were unable to provide a position or their ascent before this filing.

               16

               17      Dated: December 17, 2020                            LATHAM & WATKINS LLP

               18                                                          By: /s/ Sadik Huseny
                                                                              Sadik Huseny
               19
                                                                           Sadik Huseny (Bar No. 224659)
               20                                                          sadik.huseny@lw.com
                                                                           Steven M. Bauer (Bar No. 135067)
               21                                                          steven.bauer@lw.com
                                                                           Amit Makker (Bar No. 280747)
               22                                                          amit.makker@lw.com
                                                                           Shannon D. Lankenau (Bar. No. 294263)
               23                                                          shannon.lankenau@lw.com
                                                                           LATHAM & WATKINS LLP
               24                                                          505 Montgomery Street, Suite 2000
                                                                           San Francisco, CA 94111
               25                                                          Telephone: 415.391.0600
                                                                           Facsimile: 415.395.8095
               26
                                                                           Melissa Arbus Sherry (pro hac vice)
               27                                                          melissa.sherry@lw.com
                                                                           Richard P. Bress (pro hac vice)
               28                                                          rick.bress@lw.com

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         3       PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 5 of 8


                   1                                          Anne W. Robinson (pro hac vice)
                                                              anne.robinson@lw.com
                   2                                          Tyce R. Walters (pro hac vice)
                                                              tyce.walters@lw.com
                   3                                          Gemma Donofrio (pro hac vice)
                                                              gemma.donofrio@lw.com
                   4                                          Christine C. Smith (pro hac vice)
                                                              christine.smith@lw.com
                   5                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   6                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   7                                          Facsimile: 202.637.2201

                   8                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   9                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
               10                                             California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               11
                       Dated: December 17, 2020               By: /s/ Jon M. Greenbaum
               12                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               13                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               14                                             Ezra D. Rosenberg (pro hac vice)
               15                                             erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
               16                                             asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               17                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               18                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               19                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               20                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               21
                                                              Facsimile: 202.783.0857
               22
                                                              Attorneys for Plaintiffs National Urban League;
               23                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               24                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               25                                             NAACP; and Navajo Nation
               26                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               27                                             Thomas P. Wolf (pro hac vice)
               28                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4       PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 6 of 8


                   1                                          percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
                   2                                          120 Broadway, Suite 1750
                                                              New York, NY 10271
                   3                                          Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
                   4

                   5                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   6                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   7                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   8
                                                              Mark Rosenbaum (Bar No. 59940)
                   9                                          mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               10                                             610 South Ardmore Avenue
               11                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               12                                             Facsimile: 213.385.9089

               13                                             Attorneys for Plaintiff City of San Jose

               14                                             Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
               15                                             Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
               16                                             NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
               17
                                                              P.O. Box 2010
               18                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               19
                                                              Attorneys for Navajo Nation
               20
                       Dated: December 17, 2020               By: /s/ Danielle Goldstein
               21                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               22                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               23                                             Danielle Goldstein (Bar No. 257486)
               24                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               25                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               26                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               27                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               28                                             Facsimile: 213.978.8312

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5       PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 7 of 8


                   1
                                                              Attorneys for Plaintiff City of Los Angeles
                   2
                       Dated: December 17, 2020               By: /s/ Michael Mutalipassi
                   3                                          Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
                   4
                                                              Michael Mutalipassi (Bar No. 274858)
                   5                                          michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
                   6                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   7                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   8
                                                              Attorneys for Plaintiff City of Salinas
                   9
                       Dated: December 17, 2020               By: /s/ Rafey S. Balabanian
               10                                             Rafey S. Balabanian (Bar No. 315962)
               11                                             rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
               12                                             lhough@edelson.com
                                                              EDELSON P.C.
               13                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               14                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               15
                                                              Rebecca Hirsch (pro hac vice)
               16                                             rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               17
                                                              CITY OF CHICAGO
               18                                             Mark A. Flessner
                                                              Stephen J. Kane
               19                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               20                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               21
                                                              Attorneys for Plaintiff City of Chicago
               22

               23

               24

               25

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6       PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
                        Case 5:20-cv-05799-LHK Document 389 Filed 12/17/20 Page 8 of 8


                   1
                       Dated: December 17, 2020                          By: /s/ Donald R. Pongrace
                   2                                                     Donald R. Pongrace (pro hac vice)
                                                                         dpongrace@akingump.com
                   3                                                     Merrill C. Godfrey (Bar No. 200437)
                                                                         mgodfrey@akingump.com
                   4
                                                                         AKIN GUMP STRAUSS HAUER & FELD
                   5                                                     LLP
                                                                         2001 K St., N.W.
                   6                                                     Washington, D.C. 20006
                                                                         Telephone: (202) 887-4000
                   7                                                     Facsimile: 202-887-4288

                   8                                                     Attorneys for Plaintiff Gila River Indian
                                                                         Community
                   9
                       Dated: December 17, 2020                          By: /s/ David I. Holtzman
               10                                                        David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
               11
                                                                         HOLLAND & KNIGHT LLP
               12                                                        Daniel P. Kappes
                                                                         Jacqueline N. Harvey
               13                                                        50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
               14                                                        Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
               15
                                                                         Attorneys for Plaintiff County of Los Angeles
               16

               17

               18

               19

               20

               21                                              ATTESTATION
               22              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               23      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               24      in this filing.
               25      Dated: December 17, 2020                          LATHAM & WATKINS LLP
               26

               27                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7       PLAINTIFFS’ STATEMENT RE: PRIVILEGE LOGS
